DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/05/2021. 
Response to arguments
The claim objection to claim 34 is withdraw responding to the amendment to the claim.
Claims 1, 17, 26, 34 and 36 have been amended. New claims 37-51 are added. Claims 4, 7-16, 22, 25, 30 and 33 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-3, 5-6, 17-21, 23-24, 26-29, 31-32, 34-50 and 51 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-6, 17-21, 23-24, 26-29, 31-32, 34-50 and 51 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding in claims 1, 17, 26, 36 and 44, 
Banks discloses plurality of network nodes with a system includes a leader node in communication with a plurality of follower nodes and leader and follower nodes may be synchronized with a specified period and the leader node is inoperable when the follower node does not receive a sleep command when expected. Hong, disclose remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period.
However, none of Banks, Hong and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “the leader node and the plurality of follower nodes use less power in the sleep period than in the transmission period; the plurality of follower nodes each comprise a timer; the timer is adapted to time the transmission period and the sleep period of a plurality of future network intervals in an absence of continued receipt of the sync message from the leader node during the plurality of future network intervals; and when the timer is further adapted to time an expected receipt of future sync messages of future network intervals, and an actual receipt of the future sync messages deviates from the expected receipt of the future sync messages by a predetermined amount of time for a predetermined number of network intervals, the plurality of follower nodes adjusts the timer to more closely correspond with the actual receipt of the future sync messages” as recited in the context of claims 1, 17 and 26 and relating to “the sync message contains data indicating a number of the plurality of network nodes in the network; the leader node and the plurality of follower nodes transmit information during a transmission period of the network interval and do not transmit information during a sleep period of the network interval; the transmission period is divided between a first transmit time for transmitting high priority data and a second transmit time for transmitting lower priority data; and receipt of the assignment information at a safety device triggers activation of a function of the safety device” as recited in the context of claim 36 and relating to “the sync message contains data indicating a number of the plurality of network nodes in the network; the leader node and the plurality of follower nodes transmit information during a transmission period of the network interval and do not transmit information during a sleep period of the network interval; the transmission period is divided between a first transmit time for transmitting high priority data and a second transmit time for transmitting lower priority data; the plurality of network nodes monitor at least one of a peer alarm, a worker biometric datum or an area environmental datum; and a first network node of the plurality of network nodes transmits the at least one peer alarm, worker biometric datum or area environmental datum for presentation on a second network node of the plurality of network nodes” as recited in the context of claim 44. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 5-6, 18-21, 23-24, 27-29, 31-32, 34-35, 37-43 and 45-51 depend from claims 1, 17, 26, 36 and 44 are allowed since they depend from allowable claims 1, 17, 26, 36 and 44. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
04/10/2021